Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Independent claims 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4, 21 and 25 previously withdrawn from consideration for being directed to non-elected species, are hereby rejoined and claims 1-4, 6-8, 10-21, 25-26 and 47-54 are fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the election of species requirement for Group I invention as set forth in the Office action mailed on 29 November 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 03/22/2021 in response to a telephone interview with Thomas Finetti on 03/19/2021.
Claim 1 has been amended as follows:
Replace claim 1 with the followings:
--A polymer of  Formula (V),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(V),
wherein
'Olig' is a single-stranded oligonucleotide sequence having between 1 and about 50 nucleotides, wherein the oligonucleotide sequence has a Tm of less than 70°C;
'Spacer' is a saturated straight chain aliphatic group having between 4 and 32 carbon atoms, wherein the aliphatic group is unbranched and unsubstituted, and optionally includes one or more oxygen atoms;
'Linker' is a saturated straight chain aliphatic group having between 4 and 18 
'Label' is selected from the group consisting of haptens, chromogens,  and enzymes;
R is H, a hydroxyl group, an amino group, a carbonyl group, a phosphate group, a phosphodiester group, or a cation;
T is a group having a terminal reactive moiety;
x is  1 or 2;
y is 1, or 2;
z is an integer ranging from2 to 18;
m is 1, or 2;
n is 1 or 2;
a is an integer ranging from 1 to 8; 
b is  1 or 2; and
wherein any of the 'Olig', 'Spacer,' 'Linker' or 'Label' may be bonded directly to each other or through an optional group; and
wherein at least one of the 'Spacer' and the 'Linker' comprises a moiety having Formula (IX): 

    PNG
    media_image2.png
    236
    324
    media_image2.png
    Greyscale
(IX),
where d and e are each independently an integer ranging from 1 to 32,
wherein the 'Label' is selected from the group consisting of a di-nitrophenyl, biotin, digoxigenin, fluorescein, a fluorescein derivative, a rhodamine, an oxazole, a pyrazole, a thiazole, a nitroaryl, a benzofuran, a triterpene, a urea, a thiourea, a rotenoid, a coumarin, a cyclolignan, 5-nitro-3-pyrazole carbamide, 2-(3,4-dimethoxyphenyl)quinoline-4- carboxylic .--
Claim 50 has been amended as follows:
Replace claim 50 with the followings:
-- A polymer of  Formula   (V),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(V),
wherein
'Olig' is an oligonucleotide sequence having between 1 and about 50 nucleotides, wherein the oligonucleotide sequence has a Tm of less than 70°C;
'Spacer' is a saturated straight chain aliphatic group having between 4 and 32 carbon atoms, wherein the aliphatic group is unbranched and unsubstituted, and optionally includes one or more oxygen atoms;
'Linker' is a saturated straight chain aliphatic group having between 4 and 18 carbon atoms, wherein the aliphatic group is unbranched and unsubstituted, and optionally includes one or more oxygen atoms;
'Label' is selected from the group consisting of haptens, fluorophores, chromogens,  enzymes  and  quantum dots;
R is H, a hydroxyl group, an amino group, a carbonyl group, a phosphate group, a phosphodiester group, or a cation

x is  1 or 2;
y is 1, or 2;
z is an integer ranging from 2 to 18;
m is 1, or 2;
n is 1 or 2;
a is an integer ranging from 1 to 8; 
b is  1 or 2; and
wherein any of the 'Olig', 'Spacer,' 'Linker' or 'Label' may be bonded directly to each other or through an optional group, and wherein 'Spacer' and 'Linker' are different; and
wherein at least one of the 'Spacer' or the 'Linker' comprises a moiety having Formula (IX): 

    PNG
    media_image2.png
    236
    324
    media_image2.png
    Greyscale
(IX),
where each d is independently an integer ranging from 1 to 32, and where e is an integer ranging from 2 to 32; and where the haptens are selected from the group consisting of pyrazoles, nitrophenyl compounds, benzofurazans, triterpenes, ureas, thioureas, rotenone, rotenone derivatives, oxazoles, thiazoles, coumarins, coumarin derivatives, nitroaryls, triterpenes, and cyclolignans.--
Claim 51 has been amended as follows:
Replace claim 51 with the followings:
--The polymer of claim 50, wherein both the 'Spacer' and the 'Linker' comprise a moiety having Formula (IX): 

    PNG
    media_image2.png
    236
    324
    media_image2.png
    Greyscale
(IX),
Wherein each d is independently an integer ranging from 1 to 32, and wherein e is an integer ranging from 2 to 32.--
Claim 53 has been amended as follows:
Replace claim 53 with the followings:
--A polymer of  Formula (V),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(V),
wherein
'Olig' is a single-stranded oligonucleotide sequence having between 1 and about 50 nucleotides, wherein the oligonucleotide sequence has a Tm of less than 70°C;
'Spacer' is a saturated straight chain aliphatic group having between 4 and 32 carbon atoms, wherein the aliphatic group is unbranched and unsubstituted, and optionally includes one or more oxygen atoms; 
'Linker' is a saturated straight chain aliphatic group having between 4 and 18 carbon atoms, wherein the aliphatic group is unbranched and unsubstituted, and optionally includes one or more oxygen atoms;
'Label' is a fluorophore or a hapten;

T is a group having a terminal reactive moiety;
x is  1 or 2;
y is 1, or 2;
z is an integer ranging from 3 to 6;
m is 1, or 2;
n is 1 or 2;
a is an integer ranging from 1 to 8; 
b is  1 or 2; and
wherein any of the 'Olig', 'Spacer,' 'Linker' or 'Label' may be bonded directly to each other or through an optional group; and
wherein at least one of the 'Spacer' and the 'Linker' comprises a moiety having Formula (IX): 

    PNG
    media_image2.png
    236
    324
    media_image2.png
    Greyscale
(IX),
where d and e are each independently an integer ranging from 1 to 32.--

Claims 7-8, 33-35, and 37-43 have been canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in view of the amendments are persuasive to overcome the rejections under 35 USC 103 and 35 USC 112(a) and 112(d). The closest prior art or records do . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 10-21, 25-26 and 47-54, renumbered as 1-27 respectively, are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641